Title: To George Washington from James McHenry, 29 April 1799
From: McHenry, James
To: Washington, George



 PrivateMy dear Sir.
Philad[elphia] 29th April 1799.

I received, this morning, your letter of the 23d inst. for which I am much obliged to you. I did not in my own mind consider you dilatory in your answer, aware of the nature of your employments, and the incessant interruptions, by company to which you are subject.
There are one or two points you mention which I shall say a few words to.
The officers of the additional Regiments were put upon pay from the date of their acceptances, because such has been the uniform practice of this office; because the obligation of the U.S. to pay is complete from the date of the acceptance; and because the law has left no discretion with the President to withhold their pay. It is true there are instances, where the President has said to certain General Officers, that it was expected they would not consider themselves intitled to pay till called into actual service: But even in such cases the consent of the officer was deemed necessary to give to the United States any right to withhold it.
Some of these officers are now, and all will be speedily employed. Major General Hamilton has completed his arrangements for the recruiting districts in New York Connecticut, New Jersey

Pennsylvania and Delaware, and nearly for Maryland and Virginia; and I have taken all the measures dependent upon me, to give immediate activity to the commencement and vigorous prosecution of the recruiting service. If it should languish at any time it will be on account of some deficiency of cloathing. Mr Francis is exerting himself in this branch of supply.
The President desired me to send him a plan for settling the rank of the field officers of the additional regiments. Inclosed is the plan that appeared to me the best, and which I flatter myself he will approve.
Mr Mercer has declined his second appointment. But altho’ the office is once more vacant I apprehend great endeavours will be used to have it filled either from this State or Massachusetts.
Inclosed is the arrangement for the distribution of the artillery, made in conformity with the ideas contained in your letter of Decmbr ulto and my instructions to the Major Generals. I add also a copy of my letter to General Pinckney respecting it.
If I can procure one of Arrowsmith’s maps of the U.S. I shall send it to you. I am my dear Sir Yours truely & always

James McHenry


The dollar came safe.

